United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3847
                                   ___________

Franklin H. Burch,                    *
                                      *
                   Appellant,         *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Western
Kansas City School District; Kansas   * District of Missouri.
City Federation of Teachers &         *
School Related Personnel Local 691,   *       [UNPUBLISHED]
AFL-CIO; Judy Morgan; Delores         *
Pittman; Rex Hull,                    *
                                      *
                   Appellees.         *
                                 ___________

                             Submitted: April 30, 2003

                                  Filed: May 12, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Franklin H. Burch appeals the district court's* adverse grant of summary
judgment in Burch's employment-related lawsuit. After careful review of the record,
see Eddings v. City of Hot Springs, Ark., 323 F.3d 596, 600 (8th Cir. 2003) (standard

      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
of review), we affirm for the reasons stated in the district court's thorough and well-
reasoned opinion, see 8th Cir. R. 47B, and we also deny Burch's pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-